Citation Nr: 1223055	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio RO.  The claims file is now in the jurisdiction of the Chicago, Illinois RO.  In his October 2009 substantive appeal, the Veteran requested a hearing before the Travel Board; however, as he later withdrew the appeal regarding all matters, the scheduled June 2012 hearing was cancelled.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of the ratings for peripheral neuropathies of both upper extremities and of both lower extremities; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims for increased ratings for peripheral neuropathies of both upper extremities and of both lower extremities; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In October 2009, the Veteran filed a substantive appeal perfecting his appeal in the matters of the ratings for peripheral neuropathies of both upper extremities and of both lower extremities.  In June 2012, the Veteran's representative submitted a report of general information indicating that he had called the Veteran and spoken to him about his appeal, and the Veteran wished to drop his appeal.  As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of the ratings for peripheral neuropathies of both upper extremities and of both lower extremities.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal in the matters of the ratings for peripheral neuropathies of both upper extremities and of both lower extremities is dismissed.

___________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


